—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 7, 1989, convicting *195defendant, after jury trial, of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and conspiracy in the second degree, and sentencing him to concurrent terms of 25 years to life on each of the first degree criminal possession and sale counts and 8V3 to 25 years on each of the remaining counts, unanimously affirmed.
The evidence at trial indicated that defendant was observed participating actively in a large-scale drug trafficking operation. His constant presence and assistance in transporting large quantities of cocaine in various containers indicates that defendant played an integral part in the operation, rendering it inconceivable that he did not know what he was transferring (see, People v Echevarry, 165 AD2d 730, 731, Lv denied 77 NY2d 838).
There is no indication on this record that defendant’s counsel was ineffective (see, People v Baldi, 54 NY2d 137) and in conclusion we perceive no abuse of discretion in sentencing. Concur — Rosenberger, J. P., Ellerin, Ross, Nardelli and Williams, JJ.